DocuSign Envelope ID: 3B74BAD1-C4CB-4710-98D3-22DA81859180
        Case 2:19-cv-01717-RGK-AGR Document 70-3 Filed 10/07/19 Page 1 of 2 Page ID #:839



           1     Jeffrey L. Kessler (admitted pro hac vice)
                 jkessler@winston.com
           2     David G. Feher (admitted pro hac vice)
                 dfeher@winston.com
           3     WINSTON & STRAWN LLP
                 200 Park Avenue
           4     New York, New York 10166
                 Telephone: (212) 294- 6700
           5     Facsimile: (212) 294-4700
           6     Cardelle B. Spangler (admitted pro hac vice)
                 cspangler@winston.com
           7     WINSTON & STRAWN LLP
                 35 West Wacker Drive
           8     Chicago, Illinois 60601
                 Telephone: (312) 558-5600
           9     Facsimile: (312) 558-5700
         10      Diana Hughes Leiden (SBN: 267606)
                 dhleiden@winston.com
         11      WINSTON & STRAWN LLP
                 333 South Grand Avenue, 38th Floor
         12      Los Angeles, CA 90071-1543
                 Telephone: (213) 615-1700
         13      Facsimile: (213) 615-1750
         14      Jeanifer E. Parsigian (SBN: 289001)
                 jparsigian@winston.com
         15      WINSTON & STRAWN LLP
                 101 California St., 35th Floor
         16      San Francisco, California 94111
                 Telephone: (415) 591-1000
         17      Facsimile: (415) 591-1400
         18      Attorneys for Plaintiffs
         19
                                              UNITED STATES DISTRICT COURT
         20
                          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
         21
                                                             Case No. 2:19-cv-01717-RGK-AGR
         22       ALEX MORGAN, et al.,
                                                             Assigned to: Judge R. Gary Klausner
         23                        Plaintiffs/Claimants,
                                                             DECLARATION OF CARLI LLOYD IN
         24       v.                                         SUPPORT OF PLAINTIFFS’ REPLY IN
                                                             SUPPORT OF MOTION FOR CLASS
         25       UNITED STATES SOCCER                       CERTIFICATION
                  FEDERATION, INC.,
         26                                                  Date: October 21, 2019
                                   Defendant/Respondent.     Time: 9:00 A.M.
         27                                                  Place: Courtroom 850
         28


                 DECLARATION OF CARLI LLOYD                               CASE NO. 2:19-CV-01717-RGK-AGR
DocuSign Envelope ID: 3B74BAD1-C4CB-4710-98D3-22DA81859180
        Case 2:19-cv-01717-RGK-AGR Document 70-3 Filed 10/07/19 Page 2 of 2 Page ID #:840



           1             I, Carli Lloyd, declare as follows:
           2             1.      I am over the age of 18. If called upon to testify, I could and would
           3     competently testify to the matters set forth in this declaration.
           4             2.      I have been a member of the WNT continuously since 2005.
           5             3.      The WNT players have played more games on an inferior surface of play,
           6     artificial turf, than the MNT players. For example, from January 1, 2014 through
           7     December 31, 2017, the WNT players played 62 domestic games, including games for
           8     the World Cup and Olympic qualifiers. 13 of the 62 games (about 21%) were played on
           9     artificial turf. For only 1 game was natural grass temporarily installed over a venue
         10      with artificial turf. Over the same time period, the MNT played 32 domestic matches,
         11      with 0 on artificial turf and 7 where natural grass was installed over a venue with
         12      artificial turf.
         13              4.      I currently play for the Sky Blue FC in the National Women’s Soccer
         14      League (“NWSL”). In 2017, I played for Manchester City in the FA Women’s Super
         15      League. My employment with any domestic or foreign professional team is a separate
         16      job from my national team employment with the USSF. This is the same for any WNT
         17      player.
         18
         19              I declare under penalty of perjury that the foregoing is true and correct.
         20
                 Executed on this 5th day of October, 2019.
         21
         22
                                                               __________________________
         23                                                    Carli Lloyd
         24
         25
         26
         27
         28

                                                               1
                 DECLARATION OF CARLI LLOYD                                CASE NO. 2:19-CV-01717-RGK-AGR
